1. The evidence in this case was not as full as that summarized in Commonwealth v. Lozano, 5 Mass. App. Ct. 872 (1977), but it was sufficient to warrant findings that the defendant had acted in bad faith rather than "for a legitimate medical purpose” (G. L. c. 94C, § 19[a]) in prescribing the substances referred to in the three indictments on which he stands convicted. 2. Any factual inconsistency between any of the convictions on those indictments and any of the acquittals on the companion indictments is not a ground for disturbing any of the convictions. Commonwealth v. McCombe, 5 Mass. App. Ct. 842 (1977). 3. All the other contentions raised in this case are answered by the Lozano case and the cases cited therein.

Judgments affirmed.